Application pursuant to sections 478 and 484 of the Judiciary Law for approval of a program permitting law school graduates who have taken the Bar examination to act under supervision as counsel to the District Attorney of Sullivan County. Application granted upon the following terms and conditions: 1. Appointees shall be called criminal law associates and shall be authorized (a) to conduct investigations, perform legal research and prepare briefs and memorandums of law; (b) in inferior courts in Sullivan County, to perform the duties of an Assistant District Attorney in connection with preliminary hearings, arraignments, pleas, sentencings, and the conduct of nonjury trials in cases involving offenses and misdemeanors; and (c) in superior courts in Sullivan County, when accompanied by an Assistant District Attorney and under his supervision, to perform the duties of an Assistant District Attorney at arraignments, pleas, *574sentencings, and post-conviction proceedings. 2. The order shall specify the individuals to be so appointed. Herlihy, P. J., Staley, Jr., Greenblott, Cooke, Sweeney, Simons, Kane and Reynolds, JJ., concur.